Citation Nr: 0414161	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  98-12 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for multiple myeloma, for 
the purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from May 1945 
to January 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The Board denied the claim in May 2002.  In April 2003, the 
United States Court of Appeals for Veterans Claims (Court) 
vacated the Board's May 2002 decision and remanded the 
matter.  In October 2003, the Board remanded the case to the 
RO.  The Board instructed the RO to issue the notice letters 
required by the Court, concerning the Veterans Claims 
Assistance Act of 2000 (VCAA).  In March 2004, the RO sent 
the notice letter to the appellant and her attorney.  The 
attorney responded to the effect that he felt the evidence of 
record was sufficient to support the claim and that he did 
not understand what additional evidence was being requested.  

The Board's May 2002 remand specified that when the requested 
development was completed, the case should be reviewed by the 
RO on the basis of the additional evidence.  If the benefits 
sought were not granted, the appellant and her representative 
should have been furnished a supplemental statement of the 
case (SSOC) and afforded a reasonable opportunity to respond 
before the record was returned to the Board.  Here, there was 
no additional evidence, so the case was returned to the Board 
without an SSOC being issued.  In some instances, an SSOC is 
not required.  38 C.F.R. § 19.31 (2003).  However, in this 
case, since the Board remand required an SSOC, the RO must 
issue one.  The Court has held that a remand by the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders and that VA has a duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Consequently, we remand 
for an SSOC.  

Also, the law specifies that the payment of accrued benefits 
is based "on evidence in the file at date of death."  
38 U.S.C.A. § 5121 (West 2002).  Evidence in the file at date 
of death means evidence in VA's possession on or before the 
date of the beneficiary's death, even if such evidence was 
not physically located in the VA claims folder on or before 
the date of death.  38 C.F.R. § 3.1000(d)(4) (2003).  Thus, a 
VCAA notice would tell the appellant that she cannot actually 
submit new evidence, but that she should identify any VA 
records or other evidence, which may be in the possession of 
VA but not in the claims folder, that would support the 
claim.  

VCAA provides a heightened duty for VA to obtain medical 
opinions.  38 U.S.C.A. § 5103A (d) (West 2002).  In this 
case, there was no competent medical opinion linking DDT 
exposure in service to the development of multiple myeloma 
many years later.  If the veteran were alive, VCAA would 
clearly require an opinion as to whether there was such a 
connection or nexus.  Medical opinions are evidence.  
38 C.F.R. § 3.159 (2003).  However, this case requires a 
medical analysis of the evidence which is already of record.  
We believe that such an analysis would comport with the 
provisions of VCAA and the law providing accrued benefits, as 
well as the case law.  Consequently, the Board will request a 
medical opinion analyzing the evidence of record.  The 
appellant may also submit a medical opinion analyzing the 
evidence of record.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with recent court decisions, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  

2.  The RO should notify the appellant 
that: 
?	she should identify any VA records 
or other evidence, which may be in 
the possession of VA but not in the 
claims folder, that would support 
the claim.  
?	she may submit a medical opinion 
analyzing the evidence of record.  

3.  After the appellant has been given an 
opportunity to respond to the above, the 
RO should obtain a medical opinion from a 
qualified physician.  The claims folder 
and VA medical records should be made 
available to the doctor for review.  The 
doctor should express an opinion as to 
whether it is at least as likely as not 
that DDT exposure during service, from 
May 1945 to January 1947, resulted in the 
diagnosis multiple myeloma in 1993.    

4.  Thereafter, the RO should 
readjudicate this claim in light of the 
evidence added to the record since the 
statement of the case (SOC).  If any 
benefit sought on appeal remains denied, 
the appellant and her representative must 
be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



